Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Election/Restrictions
Applicant’s election without traverse of Species II: Figs 8-13,  in the reply filed on 8/26/2022 is acknowledged. Examiner notes that claims 4-5 are withdrawn due to support from the spec (P0090) in that the connection piece 43, shown in the elected species, is different than the first two connection pieces, 41 and 42, mentioned in these claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Collado WO 2012027265 A1, in view of Anscher US 20040244145 A1 (Please note: Claim 9 relies on a different embodiment of Anscher, hence a re-rejection of Claim 1).
Regarding Claim 1, Collado teaches: A vehicle handle device configured to operate a door lock device (P0028 L1-2, latch release mechanism) by transmitting an operation force of an operator (P0028 L1-4, user operates the latch handle 14) via a cable device (unnumbered feature comprising: 62,64), the vehicle handle device comprising: 5an operation member (14) configured to apply the operation force to the cable device by operation of the operator (P0028 L1-4); and a handle case (12) configured to accommodate the operation member (Fig 1), wherein the handle case includes: a cable fixing base portion (unnumbered feature comprising: left end portion of handle case 12, 72, 74,) in which the cable device is configured to be 10disposed (Fig 1; P0028 L4-8). Collado does not teach: a cap portion configured to fix the cable device to the cable fixing base portion; and a hinge portion which is provided on the cable fixing base portion and the cap portion and is configured to rotate the cap portion relative to the cable fixing base portion, 15wherein the handle case is integrally molded so as to be continuous from the cable fixing base portion to the cap portion via a connection piece provided on the hinge portion, and wherein the connection piece is configured to be broken due to a rotational force to rotate the cap portion around the hinge portion. Anscher teaches: that it is known in the art to have clip with a cable fixing base portion (30) in which a cable device (Anscher: P009, it is the position of the examiner that a rod functions the same as a cable and that a clip with circular holes for receiving a rod can also receive a cable) is configured to be disposed (Anscher P009), a cap portion (Anscher: 20) configured to fix the cable device to the cable fixing base portion (Anscher: P003, P009, the cap portion 20 closing with the cable fixing base portion 30 would secure the cable device to the cable fixing base portion); and a hinge portion (Anscher: 10) which is provided on the cable fixing base portion and the cap portion (Anscher: Fig 1) and is configured to rotate the cap portion relative to the cable fixing base portion (Anscher: P0032 L8-9), 15 the clip being integrally molded so as to be continuous from the cable fixing base portion to the cap portion (Anscher: P0032 L12) via a connection piece (Anscher: 36) provided on the hinge portion (Fig 1), and wherein the connection piece is configured to be broken due to a rotational force to rotate the cap portion around the hinge portion (Anscher: P0032). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle handle device taught by Collado with the clip taught by Anscher resulting in a vehicle handle device with less play between the cable retaining parts (Anscher: P0009), thereby improving build quality. 
Regarding Claim 2, Collado teaches: A vehicle handle device configured to operate a door lock device (P0028 L1-2, latch release mechanism) by transmitting an operation force of an operator (P0028 L1-4, user operates latch handle) via a cable device (unnumbered feature comprising: 62,64), the vehicle handle device comprising: 5an operation member (14) configured to apply the operation force to the cable device by operation of the operator (P0028 L1-4); and a handle case (12) configured to accommodate the operation member (Fig 1), wherein the handle case includes: a cable fixing base portion (unnumbered feature comprising: left end portion of handle case 12, 72, 74,) in which the cable device is configured to be 10disposed (Fig 1; P0028 L4-8). Collado does not teach: a cap portion configured to fix the cable device to the cable fixing base portion; and a hinge portion configured to rotate the cap portion relative to the cable fixing base portion, wherein the hinge portion includes: a shaft body portion provided on one of the cable fixing base portion and the cap portion; and a holding portion which is provided on the other one of the cable fixing base portion and the cap portion and is configured to hold the shaft body portion rotatably, and 5wherein the handle case includes a connection piece to which a breaking force is applied when the cap portion is rotated, and the handle case is integrally molded so as to be continuous from the cable fixing base portion to the cap portion via the connection piece. Anscher teaches: that it is known in the art to have clip with a cable fixing base portion (30) in which a cable device (Anscher: P009, it is the position of the examiner that a rod functions the same as a cable and that a clip with circular holes for receiving a rod can also receive a cable) is configured to be disposed (Anscher P009), a cap portion (Anscher: 20) configured to fix the cable device to the cable fixing base portion (Anscher: P003, P009, the cap portion 20 closing with the cable fixing base portion 30 would secure the cable device to the cable fixing base portion); and a hinge portion (Anscher: 10) configured to rotate the cap portion relative to the cable fixing base portion (Anscher: P0032 L8-9), 15 a shaft body portion (Anscher: 21) provided on the cap portion (Anscher: P0031, Fig 1); and a holding portion (Anscher: 31) which is provided on the cable fixing base portion (Anscher: P0031, Fig 1) and is configured to hold the shaft body portion rotatably (Anscher: Fig 1; P0031-32) the clip being integrally molded so as to be continuous from the cable fixing base portion to the cap portion (Anscher: P0032 L12) via a connection piece (Anscher: 36), and wherein the connection piece is configured to be broken due to a rotational force to rotate the cap portion around the hinge portion (Anscher: P0032). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle handle device taught by Collado with the clip taught by Anscher resulting in a vehicle handle device with less play between the cable retaining parts (Anscher: P0009), thereby improving build quality. 
Regarding Claim 3, Collado, in view of Anscher, teaches: The vehicle handle device according to claim 1, 10wherein the hinge portion includes: a shaft body portion (Anscher: 21) provided on one of the cable fixing base portion and the cap portion (Anscher: P0031, Fig 1); and a holding portion (Anscher: 31) which is provided on the other one of the cable fixing base portion (Anscher: P0031, Fig 1) and the cap portion and is configured to hold the shaft body portion rotatably (Anscher: Fig 1; P0031-32).
Regarding Claim 6, Collado, in view of Anscher, teaches: The vehicle handle device according to claim 2, 30wherein the shaft body portion includes: a rotation shaft (Anscher: Figs 1 and 2, the rotation shaft is the portion of 21 that is inserted into the holding portions 31); and a support portion (Anscher: Figs 1 and 2, the support portion is the central part of 21 that is not inserted into the holding portions 31) which is connected to an end portion (Anscher: Figs 1 and 2, the ends of the rotation shaft that meet with the middle support portion of the shaft body) of the rotation shaft and supports the rotation shaft inserted into the holding portion (Anscher: Figs 1 and 2), and 31 wherein the handle case includes a restriction portion (Anscher: 33) which faces the holding portion to clamp the support portion (Anscher: Fig 2, 33 tightly holds the support portion of 21 in place against the holding portion, thereby satisfying Merriam-Webster’s definition of clamp), and is configured to restrict a position of the shaft body portion (Anscher: Figs 1-3, restricts the position of the shaft body portion by limiting its axial movement).
Regarding Claim 1, Collado teaches: A vehicle handle device configured to operate a door lock device (P0028L1-2, latch release mechanism) by transmitting an operation force of an operator (P0028 L1-4, user operates latch handle) via a cable device (unnumbered feature comprising: 62,64), the vehicle handle device comprising: 5an operation member (14) configured to apply the operation force to the cable device by operation of the operator (P0028 L1-4); and a handle case (12) configured to accommodate the operation member (Fig 1), wherein the handle case includes: a cable fixing base portion (unnumbered feature comprising: left end portion of handle case 12, 72, 74,) in which the cable device is configured to be 10disposed (Fig 1; P0028 L4-8), and the handle case is integrally molded to be a continuous piece (P0024 L1-2). Collado does not teach: a cap portion configured to fix the cable device to the cable fixing base portion; and a hinge portion which is provided on the cable fixing base portion and the cap portion and is configured to rotate the cap portion relative to the cable fixing base portion, 15wherein the handle case is integrally molded so as to be continuous from the cable fixing base portion to the cap portion via a connection piece provided on the hinge portion, and wherein the connection piece is configured to be broken due to a rotational force to rotate the cap portion around the hinge portion. Anscher teaches: that it is known in the art to have clip with a cable fixing base portion (30) in which a cable device (Anscher: P009, it is the position of the examiner that a rod functions the same as a cable and that a clip with circular holes for receiving a rod can also receive a cable) is configured to be disposed (Anscher P009), a cap portion (Anscher: 20) configured to fix the cable device to the cable fixing base portion (Anscher: P003, P009, the cap portion 20 closing with the cable fixing base portion 30 would secure the cable device to the cable fixing base portion); and a hinge portion (Anscher: 10) which is provided on the cable fixing base portion and the cap portion (Anscher: Fig 9) and is configured to rotate the cap portion relative to the cable fixing base portion (Anscher: P0013, P0034), 15 the clip being integrally molded so as to be continuous from the cable fixing base portion to the cap portion (Anscher: P0032 L12) via a connection piece (Anscher: unnumbered feature comprising: 36, 39) provided on the hinge portion (Fig 9), and wherein the connection piece is configured to be broken due to a rotational force to rotate the cap portion around the hinge portion (Anscher: P0013, P0034). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle handle device taught by Collado with the clip taught by Anscher resulting in a vehicle handle device with less play between the cable retaining parts (Anscher: P0009), thereby improving build quality. 
Regarding Claim 9, Collado, in view of Anscher, teaches: The vehicle handle device according to claim 1, wherein the connection piece includes a third connection piece (Anscher: 39) which is formed at a position at which a force in a compression direction is applied to the third connection piece when the cap portion is rotated toward a side opposite to the cable fixing base portion side (Anscher: Fig 12, this direction would be the counterclockwise direction when viewed in Fig 8) via32 the hinge portion (Anscher: Figs 9-12, third connection piece 39 is formed between the cap portion 20 and the cable fixing base portion 30, so that when the cap is rotated toward a side opposite the cable fixing portion, counterclockwise in Fig 12, third connection piece 39 resists the counterclockwise rotation by a repulsive compressive force).
Regarding Claim 10, Collado, in view of Anscher, teaches: The vehicle handle device according to claim 1, wherein the connection piece includes a weak portion (Anscher: 39) having breaking strength 5lower than that of other parts in all regions of the connection piece (Anscher: P0013, P0034, with 39 being the component of the connection piece that breaks, it therefore has breaking strength lower than that of other parts in all regions of the connection piece).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anscher US 20040244145 A1.
Regarding Claim 11, Anscher teaches: A rotation operation clip comprising: a body portion (30); a cap portion (20) which is engaged with the body portion and is configured to clamp 10and fix other members together with the body portion (P003, P0032 L7-11, clip is used to clamp rods/cables inside door mechanism of automobiles); and a hinge portion (10) which is provided on the body portion and the cap portion (Hinge 10 is composed of 31 on the body portion and 21 on the cap portion) and rotates the cap portion relative to the body portion (P0032 L7-11), wherein the body portion and the cap portion are integrally molded (P0032 L12) via a connection piece (36) provided on the hinge portion, and 15wherein the connection piece is configured to be broken due to a rotational force to rotate the cap portion around the hinge portion (P0032).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, none of the prior art discloses or renders obvious a vehicle handle device having the combination of features recited in claim 7. The closes prior arts of record, the combination of Collado WO 2012027265 A1 and Anscher US 20040244145 A1, teaches a vehicle handle device having much of the claimed structure but it fails to teach the a rib that has a clearance with a peripheral wall of the holding portion when the cap portion is not rotated, the support portion has a clearance with the cable fixing base portion when the cap portion is not rotated, wherein the rib is in contact with the peripheral wall of the holding portion from a first state in that the cap portion is rotated in a first predetermined amount or more to a 15completion state in that clamping and fixing is completed, and wherein the support portion is in contact with the cable fixing base portion from a second state in that the cap portion is rotated in a second predetermined amount or more to the completion state. 
Regarding Claim 8, none of the prior art discloses or renders obvious a vehicle handle device having the combination of features recited in claim 8. The closes prior arts of record, the combination of Collado WO 2012027265 A1 and Anscher US 20040244145 A1, teaches a vehicle handle device having much of the claimed structure but it fails to teach wherein each of the two support portions has a gap having a width equal to or more 25than a third predetermined width relative to the holding portion in an axial direction when the cap portion is not rotated, and wherein the width of the gap is less than a fifth predetermined width when the cap portion is rotated in a fourth predetermined amount or more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/
Supervisory Patent Examiner, Art Unit 3675